          Case 5:20-cv-01223-LCB Document 1-3 Filed 08/21/20 Page 1 of 2                 FILED
                                                                                2020 Aug-21 AM 09:52
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT FOR
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

HAROLD HANN,                               )
                                           )
     Plaintiff(s),                         )
                                           )
v.                                         )   CIVIL ACTION NO.:
                                           )
GOLDEN CORRAL                              )
CORPORATION, et al.                        )
                                           )
     Defendant(s).                         )


                         CERTIFICATE OF REMOVAL


        Defendant, Golden Corral Corporation, hereby certifies that on this the 21st

day of August , 2020, the above-styled action was removed to this Court and a copy

of the Notice of Removal was forwarded to the Clerk of the Circuit Court of Cullman

County, Alabama for filing therein.

        Respectfully submitted this the 21st day of August, 2020.




                                        /s/ Glenn E. Ireland
                                        GLENN E. IRELAND (ASB-4158-e51g)
                                        Attorney for Defendant,
                                        Golden Corral Corporation
        Case 5:20-cv-01223-LCB Document 1-3 Filed 08/21/20 Page 2 of 2




OF COUNSEL:

CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
Email: cireland@carrallison.com



                         CERTIFICATE OF SERVICE

      I hereby certify that on the 21st day of August, 2020, I have served a copy of
the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
          Placing a copy of same in the United States Mail, properly
          addressed and first-class postage prepaid to; and/or
       XX Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Carson S. Hale, Esq.
Slocumb Law Firm, LLC
145 E. Magnolia Ave
Suite 201
Auburn, Alabama 36830
chale@slocumblaw.com

                                      /s/ Glenn E. Ireland
                                      OF COUNSEL
